DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No.: TW108114025 filed in Taiwan on 04/22/2019. 

Information Disclosure Statement
The IDS received on 10/03/2019 and 10/03/2020 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 10/03/2019 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. (US Pub. No.: 2014/0334381 A1) in view of Bhamidipati et al. (US Pub. No.: 2014/0120829 A1). 
Regarding claim 1, Subramaniam discloses a wireless camera [Fig. 1 through 3, i.e. source device 30], comprising: a wireless signal transmission device (combined with RTP messaging data by module 75, and routed to a socket 77 for transmission to the sink device 32 [Para. 0026-0027]); a processing circuit [Fig. 2, Processor/Blender 52] configured to control the wireless signal transmission device to enter a Miracast mode in response to a first command, in order to connect with a first external device (Control signals are also passed between the source 30 and sink32. In the conventional Miracast system, control signals for session setup and session maintenance are utilized. In the system of FIGS. 1 through 3. one or more additional control communications may occur between the source 30 and sink 32. In one implementation, during capability negotiation, the Source 30 queries the sink 32 for direct streaming to see if the sink supports the  and a camera device [Fig. 1, i.e. source device 30] configured to capture an object to generate first video stream data having a first format (RTSP based messaging is illustrated in FIG. 4. The system may begin in a display mirroring mode as in the conventional Miracast protocol at state 110 where the image data is taken from the frame buffer of the source, and is H.264 encoded (i.e. a first format) at the source and H.264 decoded at the sink (e.g. utilizing the solid lines of FIGS. 2 and 3 as described above). This mode requires transcoding of the display data as also described above. If a user of the source device 30 selects to play a video clip stored on, generated by, or received by the source in an encoding format for which the sink32 includes a compatible codec [Para. 0033]), wherein under the Miracast mode, the processing circuit is further configured to repack the first video stream data into second video stream data having a second format (The processing circuitry is configured to encode a first set of display data packets for a first overlay portion of an image frame utilizing a first video compression format. The processing circuitry is configured to encode a second set of display data packets for a second overlay portion of the image frame utilizing a second video compression format. The processing circuitry is configured to generate overlay blending information associated with the first overlay  and the processing circuit transmits the second video stream data to the first external device (The processing circuitry is configured to wirelessly transmit the first set of display data packets, the second set of display data packets, and the overlay blending information directly to a sink device [Para. 0008, see also Para. 0027]).
Although Subramaniam discloses everything as applied above, Subramaniam does not explicitly discloses data to the first external device via the wireless signal transmission device, in order to play the second video stream data by the first external device. However, these concepts are well known in the art as taught by Bhamidipati.
In the same field of endeavor, Bhamidipati discloses data to the first external device via the wireless signal transmission device, in order to play the second video stream data by the first external device (The techniques of this disclosure include, in some instances, using a communication session established according to a MirrorLinkTM implementation to transport a command to a Wi-Fi Display (WFD, also known as Miracast) source device to direct the source device to execute a WFD service to source media data for encapsulation by transport unit 433 for transport to a WFD sink device. The WFD sink device and the WFD source device establish a Wi-Fi Display session to enable to the source device to operate as a WFD source device in accordance with the WFD specification and thereby source media data to the vehicle head unit operating as a sink device in accordance with the WFD specification. In this way, a WFD session at least temporarily supplants the MirrorinkTM communication session, and the WFD session assumes control of  device and the WFD sink device and transports control messages and data between the WFD source device and the WFD sink device. The techniques are described in further detail with respect to FIGS. 1-5, for instance [Para. 0066]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Bhamidipati method into Subramaniam invention. One of ordinary skill in the art would have been motivated to use provide a secure, reliable, and a control and improved bandwidth display channel using wireless transport [Bhamidipati, Para. 0009].

Regarding claim 2, Subramaniam/Bhamidipati disclose everything as disclose above, Subramaniam further discloses wherein the processing circuit is configured to control the wireless signal transmission device to perform a detection procedure in response to the first command, in order to detect the first external device (When received at the sink32, the data is routed to a corresponding decoder 38 and sent to a display 40 on the sink32. Control signals are also passed between the source 30 and sink32. In the conventional Miracast system, control signals for session setup and session maintenance are utilized. In the system of FIGS. 1 through 3. One or more additional control communications may occur between the source 30 and sink 32. In one implementation, during capability negotiation, the Source 30 queries the sink 32 for direct streaming to see if the sink supports the feature itself. It also queries for various codecs and profiles for audio and video that the sink 32 supports and the TCP (Transmission Control   

Regarding claim 3, Subramaniam/Bhamidipati disclose everything as disclose above, Subramaniam further discloses wherein if the first external device is detected, the processing circuit is further configured to send a connection request to the first external device via the wireless signal transmission device in response to a second command, and if the processing circuit receives a response from the first external device to the connection request, the 15processing circuit is configured to control the wireless signal transmission device to establish a connection with the first external device under the Miracast mode (RTSP based messaging is illustrated in FIG. 4. The system may begin in a display mirroring mode as in the conventional Miracast protocol at state 110 where the image data is taken from the frame buffer of the source, and is H.264 encoded at the source and H.264 decoded at the sink (e.g. utilizing the solid lines of FIGS. 2 and 3 as described above). This mode requires transcoding of the display data as also described above. If a user of the source device 30 selects to play a 

Regarding claim 4, Subramaniam/Bhamidipati disclose everything as disclose above, Subramaniam further discloses wherein the processing circuit is configured to transmit at least one device parameter to the first external device, the at least one device parameter (For example, when a source initiates a  and the first external device is further configured to control an operation of at least one of the camera device [Para. 0043], the processing circuit, or the wireless signal transmission device (An example of a sink side seek request is provided in FIG. 3. In this example, when a sink initiates a seek, it can send an M9 Request for Pause at 126, and the source, at 128, may stop streaming and send a stream stop acknowledgement to the sink. At 130, the sink may send a Play Request along with the desired “Presentation Time' value to the source corresponding to the time in the video clip the user of the sink selects as a new start point for video playback. At 132, the source begins streaming from the new sink selected presentation time [Para. 0038, Para. 0037]). 
Although Subramaniam discloses everything as applied above, Subramaniam does not explicitly discloses the wireless signal transmission device based on the user input back channel parameter. However, these concepts are well known in the art as taught by Bhamidipati.
In the same field of endeavor, Bhamidipati discloses the at least one device parameter comprises a user input back channel [Para. 0056], the wireless signal transmission device based on the user input back channel parameter (In some examples, WD control channel 36 implements a reverse channel  interface back channel (UIBC), to enable sink device 20 to transmit the user inputs applied at sink device 20 to source device 10. The reverse channel architecture may include upper layer messages for transporting user inputs, and lower layer frames for negotiating user interface capabilities at sink device 20 and source device 10. The UIBC may operate over the transport layer between sink device 20 and source device 10 in the Transmission Control Protocol (TCP)/Internet Protocol (IP) or User Datagram Protocol (UDP)/IP models. [Para. 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Bhamidipati method into Subramaniam invention. One of ordinary skill in the art would have been motivated to use provide a secure, reliable, and a control and improved bandwidth display channel using wireless transport [Bhamidipati, Para. 0009].

Regarding claim 5, Subramaniam/Bhamidipati disclose everything as disclose above, Subramaniam further discloses wherein the after the connection is established [Para. 0033], the processing circuit is further configured to record a device information and a connection information of the first external device, in order to establish a next connection with the first external device directly based on the device information and the connection information [Para. 0025]. 

Regarding claim 6, Subramaniam/Bhamidipati disclose everything as disclose above.

In the same field of endeavor, Bhamidipati discloses at least one input and output device configured to generate the first command and the second command to the processing circuit [Para. 0041], and configured to display related information of the first external device based on the response from the first external device (In some examples, MirrorLinkTM context information parameters may be modified to include additional information regarding a type of application 62. The additional information may characterize application 62 as, for example, a video application that provides video content as movies, natural video or synthetic (computer generated), Flash content, and so forth; a gaming application that may require additional touch feedback; a music application in which vehicle head unit 601 adjusts a user interface device to permit skipping, pause, and play options. The additional information may also direct WFD sinks 612 to present a display according to a prescribed window location and size for, e.g., an incoming call [Para. 0073see also Para. 0078]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Bhamidipati method into Subramaniam invention. One of ordinary skill in the art would have been motivated to use provide a 

Regarding claim 7, Subramaniam/Bhamidipati disclose everything as disclose above, Subramaniam further discloses wherein the first format is an H.264 elementary stream, and the second format is an MPEG-2 transport stream (Data flow in a conventional stand-alone display mode and in a conventional Miracast mirroring mode is illustrated by the solid arrows of FIG. 2. When Miracast mirroring is being performed, the Successive frames of pixel data in the frame buffer 54 are routed to a video encoder 72 along data path 80, the encoded data is assembled into an MPEG2 transport stream by module 74, combined with RTP messaging data by module 75, and routed to a socket 77 for transmission to the sink device 32. In conventional Miracast, the encoder 72 is an H.264 encoder and the socket is a UDP socket, with no other options Supported [Para. 0027]).

Regarding claim 8, Subramaniam/Bhamidipati disclose everything as disclose above.
Although Subramaniam discloses everything as applied above, Subramaniam does not explicitly discloses wherein the processing circuit is further configured to control the wireless signal transmission device to enter a WiFi mode in response to a second command, in order to connect with a second external device. However, these concepts are well known in the art as taught by Bhamidipati.
wherein the processing circuit is further configured to control the wireless signal transmission device to enter a WiFi mode in response to a second command, in order to connect with a second external device (As mentioned above, in addition to outputting data received from source device 10, sink device 20 can also receive user inputs from user input devices 22 and format user input commands into a data packet structure that source device 10 is capable of interpreting. Sink device 20 transmitted formatted input commands to source device 10 using WD control channel 36. Based on commands received, source device 10 can modify the media data being transmitted to sink device 20. In this manner, a user of sink device 20 can control the audio payload data and video payload data being transmitted by source device 10 remotely and without directly interacting with source device 10 [Para. 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Bhamidipati method into Subramaniam invention. One of ordinary skill in the art would have been motivated to use provide a secure, reliable, and a control and improved bandwidth display channel using wireless transport [Bhamidipati, Para. 0009].

Regarding claim 9, Subramaniam/Bhamidipati disclose everything as disclose above.
Although Subramaniam discloses everything as applied above, Subramaniam does not explicitly discloses wherein under the WiFi mode, the processing circuit transmits the first video stream data to the second external device via the wireless 
In the same field of endeavor, Bhamidipati discloses wherein under the WiFi mode, the processing circuit transmits the first video stream data to the second external device via the wireless signal transmission device, in order to play the first video stream data by the second external device (As a further example, the techniques may include performing non-MirrorLinkTM standard discovery protocols to discover devices in a MirrorLinkTM system. MirrorLinkTM specifies the use of Universal Plug and Play (UPnP) for device discovery. The techniques may include using additional discovery protocols, such as Wi-Fi Direct or Bluetooth, to identify wireless display protocol-supporting devices within range and to receive service descriptions for such devices. A wireless display protocol session may then supplant discovery protocol session and assume control of interactions between the source device and the sink device and transports control messages and data between the Source device and the sink device [Para. 032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Bhamidipati method into Subramaniam invention. One of ordinary skill in the art would have been motivated to use provide a secure, reliable, and a control and improved bandwidth display channel using wireless transport [Bhamidipati, Para. 0009].
 

Regarding claims 10-18, they are substantially the same as claims 1-9, except claims 10-18 are in method claim format.  Because the same reasoning applies, claims 10-18 are rejected under the same reasoning as claims 1-9.

Regarding claim 19, Subramaniam discloses a wireless camera [Fig. 1 through 3, i.e. source device 30], comprising:  19a wireless signal transmission device (combined with RTP messaging data by module 75, and routed to a socket 77 for transmission to the sink device 32 [Para. 0026-0027]); a processing circuit configured to control the wireless signal transmission device to enter a Miracast mode in response to a first command, in order to connect with an external device (Control signals are also passed between the source 30 and sink32. In the conventional Miracast system, control signals for session setup and session maintenance are utilized. In the system of FIGS. 1 through 3. one or more additional control communications may occur between the source 30 and sink 32. In one implementation, during capability negotiation, the Source 30 queries the sink 32 for direct streaming to see if the sink supports the feature itself. It also queries for various codecs and profiles for audio and video that the sink 32 supports and the TCP (Transmission Control Protocol) or UDP (User Datagram Protocol) port number that the sink 32 wants the source to direct stream content to. The sink 32 (i.e. a first external device) may respond back with the list of audio/video codecs and profiles and the TCP or UDP port number if it supports direct streaming during a Miracast session [Para. 0025]); and a camera device configured to capture an object to generate first video stream data (RTSP based messaging is illustrated in FIG. 4. 
Although Subramaniam discloses everything as applied above, Subramaniam does not explicitly discloses wherein under the Miracast mode, the processing circuit is further configured to transmit a user input back channel parameter to the external device in order to allow the external device to control an operation of at least one of the camera device, the processing circuit, or the wireless signal transmission device based on the user input back channel parameter. However, these concepts are well known in the art as taught by Bhamidipati.
In the same field of endeavor, Bhamidipati discloses wherein under the Miracast mode, the processing circuit is further configured to transmit a user input back channel parameter to the external device in order to allow the external device to control an operation of at least one of the camera device (For example, source device 10 may send a capability request message (e.g., RTSP GET PARAMETER request message) to sink device 20 specifying a list of capabilities that are of interest to source device 10. In accordance with this disclosure, the capability request message may include the capability to support a  device 20 may respond with a capability response message (e.g., RTSP GET PARAMETER response message) to source device 10 declaring its capability of supporting the feedback channel. As an example, the capability response message may indicate a “yes” if sink device 20 supports the feedback channel on the UIBC. Source device 10 may then send anacknowledgement request message (e.g., RTSP SET PARAMETER request message) to sink device 20 indicating that the feedback channel will be used during the media share session. Sink device 20 may respond with an acknowledgment response message (e.g., RTSP SET PARAMETER response message) to source device 10 acknowledging that the feedback channel will be used during the media share session. As described above, in order to enhance Mirror LinkTM using WFD functionality in one example, source device 10 may specify a udp port parameter in the wfd_uibc capabilities in the SET PARAMETER Request sent to sink device 20. [Para. 0078, see also Para. 0042], the processing circuit, or the wireless signal transmission device based on the user input back channel parameter (As described in further detail below, WFD source 64 and WFD sink 74 negotiate channel parameters for a WFD session 82. WFD source 64 directs media data 84 to WFD sink 74 for output to one or more of user interface devices 78. WFD control channel 86 may represent an example instance of WD control channel 36 of FIG. 1 and enables WFD sink 74 to transmit user inputs applied at user interface devices 78 to WFD source 64 to control application 62A and, more particularly, to modify the delivery of media data 84 [Para. 0049, see also Para. 0056]).


Regarding claim 20, Subramaniam/Bhamidipati disclose everything as disclose above, Subramaniam further discloses wherein under the Miracast mode, the processing circuit is further configured to repack the first video stream data into second video stream data (The processing circuitry is configured to encode a first set of display data packets for a first overlay portion of an image frame utilizing a first video compression format. The processing circuitry is configured to encode a second set of display data packets for a second overlay portion of the image frame utilizing a second video compression format. The processing circuitry is configured to generate overlay blending information associated with the first overlay portion and the second overlay portion [Para. 0008, see also Para. 0027]), and the processing circuit transmits the second video stream data to the external device via the wireless signal transmission device, in order to play the second video stream data by the external device (The processing circuitry is configured to wirelessly transmit the first set of display data packets, the second set of display data packets, and the overlay blending information directly to a sink device [Para. 0008, see also Para. 0027]), wherein the format of the first video stream data is an H.264 elementary stream, and the format of the second video stream data is an MPEG-2 transport stream (Data flow in a conventional stand-alone display mode and in a conventional Miracast mirroring mode is illustrated by the solid arrows of FIG. 2. When Miracast mirroring is being performed, the Successive frames of pixel data in the frame buffer 54 are routed to a video encoder 72 along data path 80, the encoded data is assembled into an MPEG2 transport stream by module 74, combined with RTP messaging data by module 75, and routed to a socket 77 for transmission to the sink device 32. In conventional Miracast, the encoder 72 is an H.264 encoder and the socket is a UDP socket, with no other options Supported [Para. 0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Graf et al.  (US Pub. No.: 2014/0256407 A1) teaches a system and method for controlling an electronic gaming machine (“EGM”) from a mobile device during a remote access play session. The EGM is switched between a local access mode in which the inputs on the EGM are active and a remote access mode in which the inputs on the EGM are de-activated and a player interfaces the EGM using a mobile device such as a smartphone or a tablet computer. During remote access play sessions, all critical game play operations continue to be performed exclusively on the EGM and not on the mobile device. Critical game play operations include random number generation and determination of game outcome. Game content, including video, screenshot images and audio of the game are transmitted to the mobile device for display to the player. Player input and selections are made on the mobile device. (2) Bei .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465